Citation Nr: 9902459	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-32 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for scoliosis of the 
lumbar spine with degenerative arthritis of the lumbar spine, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1967 to 
March 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

In August 1998, the RO notified the veteran of its denial of 
a claim of entitlement to a total rating based on 
unemployability due to service-connected disability.  The 
record reflects that the veteran has not responded to that 
determination.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this matter has been obtained.  

2.  The veterans low back disability is manifested by 
moderate limitation of motion and pain on motion.  

3.  Neurological pathology pertaining to the service-
connected back disability is no more that moderately 
disabling manifested by tenderness of the S-1 area of the 
spine, positive straight leg raising bilaterally at 45 
degrees with reference to hip pain, tingling in the sole of 
the foot, and decreased sensation at the lateral aspect of 
the foot; there is no absence of ankle or knee jerk.  

4.  No unusual or exceptional disability factors have been 
presented with respect to the veterans service connected 
back disability.  






CONCLUSION OF LAW

The criteria for a disability evaluation of 20 percent for 
scoliosis of the lumbar spine with degenerative arthritis of 
the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 
5292 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1994) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected back disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

VA medical records dated in 1997 reflect that the veteran was 
seen and treated for back problems.  A consultation report 
dated in March 1997 reflects that the veteran had a history 
of low back pain and that his left leg was shorter than the 
right.  On physical examination, forward flexion of the 
lumbar spine was to 90 degrees, and extension was to 20 
degrees.  Straight leg raises were negative; deep tendon 
reflexes were 2 plus.  The veteran also demonstrated 
decreased sensation in the L-3 through S-1 areas of the 
spine.  The diagnoses included chronic low back pain.  

The report of VA examination dated in June 1997 reflects, in 
pertinent part, that forward flexion was to 50 degrees; left 
lateral bending was to 30 degrees; right lateral bending was 
to 20 degrees with pain.  Rotation was to 70 degrees, 
bilaterally.  It was noted that dorsiflexion of the right 
foot was 5/5 and 4/5 for the left foot.  X-rays of the 
lumbosacral spine revealed degenerative changes involving 
multiple levels of the lumbar spine.  The diagnoses included 
degenerative osteoarthritis of the lumbar spine with 
osteophytes visible on X-ray.  The examiner opined that the 
veterans low back disability was probably related to the 
shortening of the left leg giving a slight scoliosis over a 
period of 29 years

In a July 1997 rating decision, the RO granted service 
connection for scoliosis of the lumbar spine with 
degenerative arthritis of the lumbar spine as secondary to 
veterans service-connected residuals of gunshot wound of the 
left lower extremity.  A 10 percent evaluation was assigned 
effective in August 1996.  The RO based its determination 
primarily on the results of the June 1997 VA examination.  

The report of a VA outpatient examination dated in August 
1997 reflects that the veteran complained of low back pain 
secondary to left leg length discrepancy.  On physical 
examination, the back was tender along the spinal process at 
S-1.  There was positive straight leg raising bilaterally at 
45 degrees with reference to left hip pain and tingling in 
the sole of the foot.  The examiner noted that muscle 
weakness secondary to pain but indicated that it was 
difficult to assess.  Deep tendon reflexes were 2 plus at the 
ankle and knees, bilaterally.  Decreased sensation at the 
lateral aspect of the foot was noted.  The diagnostic 
assessment was sciatica versus disc disease.  

In February 1998, the veteran provided testimony at a 
personal hearing before a hearing officer.  The veteran 
testified that his back disability was manifested by muscle 
spasm, pain on forward bending, and radiating pain into the 
lower extremities.  The veteran also stated that his 
disability imposed functional limitations such as an 
inability to sit or stand for extended periods of time and 
problems with bending.  The appellant also stated his back 
problems have resulted in employment difficulties.  In that 
connection, the veteran stated that he discontinued 
employment at a factory because it required bending and 
lifting and that he resigned from a position which involved 
mowing lawns because the rough surface aggravated his back 
pain.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 (1998)

Traumatic arthritis substantiated by X-ray findings is rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code (Code or DC) 5010 (1998).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, but where the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by the 
limitation of motion.  38 C.F.R. 4.71a, Code 5003 (1998).  

The veterans service-connected back disability is evaluated 
under 38 C.F.R. § 4.71, Code 5292.  Under that code, a 10 
percent evaluation is assigned to slight limitation of motion 
of the lumbar spine, 20 percent evaluation for moderate, and 
40 percent for severe limitation of motion.  DC 5292.   

In addition, Codes 5293 and 5294 may also be considered.  
Under DC 5293, mild intervertebral is evaluated at 10 
percent; whereas, moderate intervertebral disc syndrome 
manifested by recurring attacks of symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of the diseased disc is 
evaluated at 20 percent.  A 40 percent evaluation is assigned 
to severe, recurring attacks with intermittent relief.  Code 
5293.

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent evaluation; however, a 20 percent 
evaluation is assigned to lumbosacral strain manifested 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral in motion.  A 40 percent evaluation 
is assigned to severe lumbosacral strain manifested by 
listing of the whole spine to opposite side, positive 
Goldthwaits sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Code 5294.  

Having reviewed the record, the Board finds that the evidence 
supports an increased rating for the veterans service-
connected back disability.  In reaching this determination, 
the Board has considered and finds the veterans testimony 
with regard to symptoms and restrictions associated with his 
disability credible.  In that connection, the evidence 
establishes that the veteran has decreased range of motion of 
the lumbar spine particularly on forward flexion.  Notably, 
the June 1997 examination reflects that forward flexion of 
the lumbar spine was to 50 degrees and that the veteran 
complained of pain on lateral bending.  Therefore, the Board 
is of the view that such pathology reasonably reflects 
moderate disability warranting a 20 percent evaluation.  DC  
5292.  The evidence shows that the veteran experiences 
tenderness along the S-1 area of the spine, positive straight 
leg raising bilaterally at 45 degrees with reference to hip 
pain, tingling in the sole of the foot, and decreased 
sensation at the lateral aspect of the foot.  However, the 
Board is of the view that such pathology does not constitute 
more than a moderate disability, and is adequately 
contemplated by the currently assigned 20 percent evaluation.  
In the absence of clinical findings establishing severe 
limitation of motion of the lumbar spine (DC 5292), severe 
intervertebral disc syndrome (DC 5293), or severe lumbosacral 
strain (5294), a higher disability rating is not warranted.  
In addition, the Board finds that the veterans overall 
disability picture does not more nearly approximate the 
criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

The Board would point out that the rating schedule contains 
other diagnostic codes relative to impairment of the lumbar 
spine.  However, in the absence of evidence of a fracture of 
the vertebra (DC 5285), complete unfavorable ankylosis of the 
spine (DC 5286), or ankylosis of the lumbar spine (DC 5289), 
those diagnostic codes are not for application in the instant 
case and do not provide a basis for assignment of a greater 
than 20 percent evaluation.

In making this determination, the Board acknowledges its duty 
to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is at least obligated to 
give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  In this regard, the functional impairment due 
to pain has been considered by the Board in raising the 
assigned evaluation to 20 percent.

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  Although the veteran testified that he 
has experienced difficulty in maintaining employment, the 
veteran has not asserted or offered any objective evidence 
that his back disability has interfered with his employment 
status to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  Nor does the record reflect 
frequent periods of hospitalization for his disability.  
Hence, the record does not present an exceptional case where 
his currently assigned 20 percent evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met, and; therefore, affirms the ROs conclusion that 
a higher evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation of 20 percent for scoliosis of the lumbar spine 
with degenerative arthritis of the lumbar spine is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.








- 2 -
